NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    KEVIN DWAYNE RILEY, Appellant.

                             No. 1 CA-CR 14-0045
                                FILED 5-26-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-159924-001
                  The Honorable Cynthia Bailey, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry J. Reid
Counsel for Appellant
                              STATE v. RILEY
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Jon W. Thompson joined.


P O R T L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for Defendant
Kevin Dwayne Riley has advised us that, after searching the entire record,
she has been unable to discover any arguable questions of law, and has filed
a brief requesting us to conduct an Anders review of the record. Riley was
given the opportunity to file a supplemental brief but has not done so.

                                   FACTS1

¶2             The victim and his girlfriend took a taxi to the Snaps bar. As
the victim got out of the taxi, Riley pushed him against the taxi and held a
knife to his throat. Seeing Riley put a knife to the victim’s throat, the
victim’s girlfriend got out of the taxi and called the police. Riley then put
the knife against the victim’s stomach, and jumped into the backseat of the
taxi.

¶3            Reaching over the seat, Riley held the knife to the taxi driver’s
throat, and told her to drive. She drove until she stopped at a red light, and
then she jumped out of the taxi and ran. She saw Riley get out of the taxi
and run across the street. The police followed Riley while he ran down the
road and attempted to throw away the knife. Riley was subsequently
arrested.

¶4            Riley was charged with three counts of aggravated assault,
class three dangerous felonies; two counts of kidnapping, class two
dangerous felonies; armed robbery, a class two dangerous felony; and
misconduct involving weapons, a class four felony. Riley stipulated that he
was a prohibited possessor. During the trial, the jury heard from the police
officers and the participants, including Riley, who testified on his own

1We view the facts “in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v.
Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997).


                                       2
                             STATE v. RILEY
                           Decision of the Court

behalf and admitted to two prior felonies. The jury found Riley guilty of:
(1) aggravated assault against the victim and the taxi driver, (2) the lesser
included offense of disorderly conduct as to the victim’s girlfriend, (3)
kidnapping of the taxi driver, (4) armed robbery, and (5) misconduct
involving weapons. He was acquitted of the other kidnapping charge. The
jury also found that the convictions for disorderly conduct, kidnapping,
and armed robbery involved the use or threatening exhibition of a knife, a
deadly weapon or dangerous instrument.

¶5             At the outset of his sentencing hearing, and after being
advised of his constitutional rights as well as the sentencing implications,
Riley waived his rights and admitted that he had three prior felony
convictions. Riley was subsequently sentenced to the following concurrent
sentences: ten years in prison for each aggravated assault; two and one-
quarter years in prison for disorderly conduct; sixteen and one-half years
in prison for kidnapping and armed robbery; and two and one-half years
in prison for misconduct involving a weapon. Riley was given 389 days of
presentence incarceration credit. He was also ordered to pay the taxi driver
$1000 in restitution.

¶6            We have jurisdiction over this appeal pursuant to Article 6,
Section 9, of the Arizona Constitution, and Arizona Revised Statutes
sections 12-120.21(A)(1), 13-4031, and -4033(A)(1).2

                               DISCUSSION

¶7             We have read and considered the opening brief. We have
searched the entire record for reversible error. We find none. See Leon, 104
Ariz. at 300, 451 P.2d at 881. All of the proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure. The record, as
presented, reveals that Riley was represented by counsel at all stages of the
proceedings, and counsel actively protected Riley’s constitutional rights
before trial, during trial, and during sentencing. In addition to his pretrial
actions, Riley’s trial counsel sought a judgment of acquittal after the State
rested its case, and successfully asked for a lesser-included instruction of
disorderly conduct. Moreover, the sentences imposed were within the
statutory limits.




2We cite the current version of the applicable statutes absent changes
material to this decision.


                                      3
                              STATE v. RILEY
                            Decision of the Court

¶8             After this decision is filed, counsel’s obligation to represent
Riley in this appeal has ended. Counsel need only inform Riley of the status
of the appeal and Riley’s future options, unless counsel identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).
Riley may, if desired, file a motion for reconsideration or petition for review
pursuant to the Arizona Rules of Criminal Procedure.

                              CONCLUSION

¶9            Accordingly, we affirm Riley’s convictions and sentences.




                                  :ama




                                         4